Citation Nr: 1436207	
Decision Date: 08/13/14    Archive Date: 08/20/14

DOCKET NO.  13-14 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an effective date prior to May 27, 2011, for the award of entitlement to VA non-service connected death pension benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran had active service from July 1970 to January 1972.  He died in July 2007, and the appellant is his surviving spouse.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from decisions rendered in April 2012 and March 2013 by the VA Pension Management Center in St. Paul, Minnesota.  Jurisdiction over the case has been subsequently transferred to the Department of Veterans Affairs (VA) Regional Office in Reno, Nevada (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Resolving all reasonable doubt in her favor, the appellant filed her claim for entitlement to VA non-service connected death pension benefits on August 5, 2007, within one year after the Veteran's death in July 2007.


CONCLUSION OF LAW

The criteria for an effective date of July 1, 2007, for the award of VA non-service connected death pension benefits have been met.  38 U.S.C.A. §§ 5103, 5103A, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.20, 3.31, 3.400 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue on appeal herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  This is so because the Board is taking action favorable to the appellant by granting the issue at hand.  As such, this decision poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). 

The appellant seeks entitlement to an effective date prior to May 27, 2011, for the award of entitlement to VA non-service connected death pension benefits.  The appellant initially filed a claim of entitlement to VA non-service connected death pension benefits that was purportedly received by the RO on May 27, 2011.  However, the actual claim for death pension benefits has not been included in the record.  In VETSNET Compensation and Pension Award documents dated in April 2012 and March 2013, the VA Pension Management Center granted VA non-service connected death pension benefits, effective May 27, 2011, with commencement of payment on June 1, 2011.  

In numerous statements received in 2012 and 2013, the appellant asserted that she had first notified VA of the Veteran's death and asked for help in July 2007, shortly after his death.  The appellant further contended that she had informed VA of the Veteran's death on July 27, 2007, and wished to be compensated from the time of the Veteran's death in July 2007.  She repeatedly indicated that after speaking with VA in 2011, she was given additional documents to mail in for benefits.  

Evidence of record received by VA in 2013 contains a typewritten statement from the appellant to VA dated on August 5, 2007.  In the August 2007 statement, the appellant informs VA of the Veteran's death and that she received a copy of the Veteran's death certificate to submit to VA "for benefits which I am eligible and for a burial Stone".  The document lacks any mailing address other than Department of Veterans Affairs as well as a specific date stamp as to its receipt date by VA.  The appellant has also repeatedly submitted a copy of the Veteran's death certificate in 2012 and 2013 that contains a stamp reading "COPY FOR VETERANS BENEFITS USE ONLY".

In March 2013, the St. Paul RO informed the Veteran that an earlier effective date could not be assigned for her award of VA non-service connected death pension benefits.  In April 2013, the appellant filed a timely notice of disagreement with the effective date assigned for the award of VA death pension benefits.  In May 2013, the RO issued a statement of the case, and the Veteran perfected an appeal in May 2013.

At her May 2014 Board hearing, the appellant again asserted that when the Veteran died, she sent VA notification of his death along with a copy of his death certificate in August 2007.  She indicated that she used the United States Postal Service to send those documents to VA.

Death pension benefits are generally available for surviving spouses as a result of the veteran's nonservice-connected death.  38 U.S.C.A. § 1541(a).  An appellant is entitled to such benefits if the veteran served for 90 days or more, part of which was during a period of war; or, if the veteran served during a period of war and was discharged from service due to a service-connected disability or had a disability determined to be service-connected, which would have justified a discharge for disability; and, if the claimant meets specific income and net worth requirements.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.3(b)(4).

The effective date for VA non-service connected death pension benefits is the first day of the month in which the Veteran's death occurred if the claim is received within one year after the date of death; otherwise, it is the date of receipt of the claim.  38 C.F.R. § 3.400(c)(3)(i) (2013).  The Board further notes that commencement of a period of payment is generally the first day of the calendar month following the month in which the award became effective.  38 C.F.R. § 3.31 (2013).  However, there is a specific exclusion from this rule regarding a surviving spouse's rate for the month of a veteran's death.  38 C.F.R. § 3.31(c)(1) (with exceptions to the exclusion 38 C.F.R. § 3.20 when a veteran dies while receiving VA compensation or pension benefits).

The appellant asserts that the effective date for the award of entitlement to VA non-service connected death pension benefits should be earlier than May 27, 2011.  Her sole contention is that her claim was filed with VA prior to May 27, 2011, specifically on August 5, 2007.  Thus, that date should be the date of receipt of the claim and the resulting effective date for VA non-service connected death pension benefits should be the first day of the month in which the Veteran's death occurred.  

In weighing the merits of the Veteran's contentions, the Board is mindful of the presumption of regularity that VA and other government officials perform their duties correctly, fairly, in good faith, and in accordance with law and governing regulations.  Marsh v. Nicholson, 19 Vet. App. 381 (2005); Woods v. Gober, 14 Vet. App. 214, 220-21 (2000); see also Mindenhall v. Brown, 7 Vet. App. 271 (1994) (applying the presumption of regularity to official duties of the RO).

Applying the presumption of regularity to the appellant's case, if the appellant's documents were actually received by VA prior to May 27, 2011, the documents would have been date stamped and they would have been placed in the record.  Each document VA receives in any of its facilities or locations where it has a presence must be stamped with the date of receipt.  M21-1MR, Part III.ii.1.C.10.a (2013).  See also Veterans Benefits Administration (VBA) Letter 20-09-10 (Mar. 19, 2009) (VBA Policy to Maintain Accountability of Official Date Stamps).

Significantly, the appellant may rebut the above presumption by submitting clear evidence to the effect that VA's regular mailing practices were not followed in her case.  The question of whether clear evidence exists to rebut the presumption of regularity is a question of law.  Crain v. Principi, 17 Vet. App. 182, 188 (2003).  An assertion of nonreceipt, standing alone, does not rebut the presumption of regularity in VA's mailing process.  Jones v. West, 12 Vet. App. 98, 102 (1998).

After careful reflection, the Board finds the evidence of record to be sufficient to rebut the presumption of regularity in the appellant's case.  Available evidence of record shows that the appellant submitted a typewritten statement dated on August 5, 2007, within one year after the Veteran's death in July 2007, which can clearly be construed as a claim for death pension benefits.  The appellant's claim was not date stamped by VA through no fault of her own.  In addition, she is competent to report that she sent the documents to VA in August 2007, as such is within the realm of her personal experience.  See Layno v. Brown, 6 Vet. App. 465, 471 (1994).  Moreover, the Board considers the appellant's testimony to be credible in light of the particular circumstances of this matter.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

The Board must also highlight the muddled nature of the record, to include the absence of the claim for death pension benefits filed on a VA Form 21-534 and reportedly received on May 27, 2011.  Attempts to obtain that document and any additional evidence pertinent to this matter from the VA Pension Management Center appeared to be unsuccessful.  

Based upon the incoherent nature of the record, the credible lay statements of the appellant along with supporting documentation, and with resolution of all reasonable doubt in the appellant's favor, the Board concludes that August 5, 2007, is the date of VA's receipt of the appellant's claim for VA death pension benefits.  Under the regulations cited above, the Board has determined that the appellant is eligible for VA death pension benefits effective July 1, 2007.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An effective date of July 1, 2007, but no earlier, for the award of entitlement to VA non-service connected death pension benefits is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


